Mr. Justice Scott delivered the opinion of the Court: This suit was brought in the Criminal Court of Cook county, under and by virtue of the provisions of section 12 of the act of 1887, to regulate the practice of medicine in this State, in the name of the People, for the use of the State Board of Health, against John C. McCoy, alias J. Cresap McCoy, to recover the statutory penalty imposed by that section for practicing medicine without a certificate from the State Board of Health. On the trial the court found the issues for defendant, and rendered judgment against plaintiff for costs. The court was asked by defendant, at the trial, to hold a great number of propositions to be law applicable to the facts in evidence, which it did. It is only thought to he necessary, however, to notice the twenty-third of the series, in the decision of the case. It is as follows: “The court holds, as a matter of law, that under the law and evidence the judgment in this case should be for defendant.” It is conceded defendant has a certificate, issued to him by the State Board of Health, under which it was lawful for him to practice medicine in this State, but it is contended that certificate has been legally revoked by the State Board of Health, under power conferred upon that hoard by the tenth section of the act of May 29, 1877, to regulate the practice of medicine in the State of Illinois, and that since such revocation it is unlawful for defendant to practice medicine in this State. As has been seen, the court before whom the cause was tried found the “issues for defendant.” The court held, that under the “law and the evidence” the judgment should be for defendant. There is one view that may be taken, aside from all other questions discussed, that leads to an affirmance of the judgment. It may be conceded, that under the tenth section of the act of 1877, to regulate the practice of medicine in this State, the State Board of Health had power to revoke certificates issued to individuals to practice medicine, for the same reasons it might refuse to issue such certificates, viz., for “unprofessional or dishonorable conduct.” The statute, in this respect, however,- must have a reasonable construction. The board can not, from mere caprice, or without cause, revoke a certificate fairly issued upon sufficient evidence of the applicant’s qualifications. The right of the citizen to practice his profession, for which he has expended time and money to qualify himself, is too important to be taken away from him without some reasonable cause. It must be for some act or conduct that would, in the common judgment, be deemed “unprofessional” or “dishonorable.” There is no evidence in this record that shows, or tends to show, defendant was not a reputable physician, nor does it appear the State Board of Health, from any evidence submitted to it, or otherwise, ever found defendant had been guilty of any act or conduct that was unprofessional or dishonorable. It is recited in the minutes of the board, in evidence, that charges had been preferred against defendant. The specific charge was, that defendant had made “statements and promises with reference to the treatment and cure of the sick and afflicted which are calculated to deceive and defraud the public.” It is said he was notified to appear before the board and defend against that charge. The fact of notice is denied. Be that as it may, defendant never appeared, and it does not appear, from anything in this record, that that charge against defendant was ever investigated by the board at the time stated in the alleged notice, or at any other time. It does appear, from their minutes, the board met to investigate charges against defendant, and it is recited in the record of their proceedings, that “on the 27th day of February an advertisement appeared in the ‘News-Democrat,’ of Belleville, Illinois, under the caption, ‘A surgical triumph,’ and announcing that Dr. J. Cresap McCoy, late of Bellevue Hospital, N. Y., had opened an office, for a limited time only, in a building fronting on the public square, Belleville, Illinois. Copy of advertisement submitted to members of the board. Similar advertisements appeared in the St. Louis papery, filled with matter pertaining to J. Cresap McCoy, and his wonderful attainments and success, with coarse wood-cuts of the human body and its members. After due consideration of the evidence, and on default of defense, it was ordered * * * that certificate No. 6793, issued to Dr. J. Cresap McCoy, be revoked for unprofessional and dishonorable conduct.” It will be assumed from the recital, that, “after due consideration of the evidence,” it was on account of the “advertisements” submitted to the board that defendant’s certificate was revoked. That seems to have been regarded as “unprofessional and dishonorable conduct. ” So far as the contents of these “ advertisements” are given, they are of a very harmless kindbut whether harmless or not, the specific charge against defendant was not for causing these publications. It was for making “statements and promises * * * calculated to deceive and defraud the public,” and it is not perceived how these “advertisements” could tend in the remotest degree to prove that specific charge. Had the board found him guilty of the charge alleged against him,—that defendant had made “statements and promises * * * calculated to deceive and defraud the public," — that, indeed, would have been “unprofessional and dishonorable conduct.” But the board did not find him guilty of any such conduct, nor does it appear the board ever investigated that particular charge against him, and that was the only specific charge alleged against him. It is said the State board, in regard to revoking certificates issued to physicians, must investigate, hear and determine certain questions, and to the extent it exercises such powers its functions are judicial. It is therefore claimed that the question whether a physician has been guilty of “unprofessional or dishonorable conduct,” is a question of fact, the finding as to which, when submitted to the board, is final and conclusive, and is not open to review by other tribunals. The doctrine contended for finds support in the decision of this court in People v. Dental Examiners, 110 Ill. 180. Treating the record of the board, in the matter of revoking the certificate that had been issued to defendant, as having the force of a proceeding in its nature judicial on the part of the board in a case where it had jurisdiction of "the subject matter to be investigated, yet the present record is fatally defective, for the reason it is made to appear defendant had no notice of the proceedings proposed to be taken against him. The prosecution put defendant on the stand, and made him their own witness, and he distinctly stated, at their instance, that the notice found in the record was never in fact served upon him. The affidavit of service is not sufficient to overcome his testimony in that respect. It is contrary to the analogies of the law, that a proceeding, in its nature judicial, should be obligatory and conclusive upon a person not a party thereto, otherwise a party might be deprived of important rights, with no opportunity to defend against wrongful accusations. Whether the right to practice medicine or law is property, in the technical sense, it is a valuable franchise, and one of which a person ought not to be deprived, without being offered an opportunity, by timely notice, to defend it. This view of the case renders it unnecessary to discuss the constitutional questions raised on the record. The judgment will be affirmed. Judgment affirmed.